Citation Nr: 1643746	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to a degenerative joint disease of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was certified to the Board by the RO in Phoenix, Arizona.  

In November 2010, the Veteran presented sworn testimony during a personal hearing in Phoenix, Arizona, which was chaired by another Veterans Law Judge who is not available to participate in this decision.  A transcript of that hearing is associated with the Veteran's VA claims file.  

In April 2016, the appellant was offered an opportunity to testify before a different Veterans Law Judge, however, in May 2016 he declined that offer.  

In January 2012, the Board reopened and remanded the Veteran's claim of entitlement to service connection for a right ankle disability for further evidentiary development.  The claim was again remanded in August 2014.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having considered the matter the Board finds that the claim must be remanded for further development.

In the January 2012 remand, the Board determined that, based on the Veteran's November 2010 Board hearing testimony of a right ankle injury during service, a current diagnosis of right ankle degenerative changes, and the appellant's service connected left ankle degenerative joint disease, he should be afforded a VA examination to determine the etiology of his right ankle disability.  In the remand instructions, the Board directed the examiner to "consider and address the Veteran's in-service treatment records and VA treatment records, including all prior VA examination records and the June 2009 note from Dr. G. Herring."  The examiner was also to discuss the Veteran's lay statements regarding history and chronicity of his right ankle symptoms.  The Board instructed that, as the Veteran had recently been service-connected for a left ankle disability, the examiner should address the matter of whether a right ankle disability is secondary to left ankle degenerative joint disease.

Pursuant to the January 2012 remand, the Veteran was afforded a VA examination in November 2012.  In this VA examination report, the examiner confirmed a continuing diagnosis of right ankle sprain/strain.  In this medical opinion, the examiner determined that the claimed right ankle condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that, "[t]he Veteran's reported injury was an ankle injury while falling down stairs.  [Service Treatment Records] indicated initial evaluation May 1980 and the left foot was treated at that time with follow up a few days later."  The examiner continued, "[n]o mention of continued ankle pain or discomfort was noted on Veteran's exit exams dated July 1981 and August 1981.  Veteran then reported no pain until 11 years after the injury."  The examiner stated, "[t]he duration of time between the injury and the report[ed] return of symptoms make the claimed condition less likely than not incurred in or caused by the claimed in-service injury."  The examiner then cited to a medical treatise in support of his opinion.

Critically, in rendering his November 2012 opinion, the examiner failed to address the instruction to consider "all prior VA examination records and the June 2009 note from Dr. G. Herring." as directed by the January 2012 Board remand, nor did the examiner discuss the relevance of the service connected left ankle. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions had not been complied with, the claim of entitlement to service connection for a right ankle disability was again remanded in August 2014.

In the August 2014 remand, the Board laid out detailed instructions for the examiner to follow and address in his next examination.  Specifically, the Board requested opinions as to three detailed questions and noted that the examiner should provide a complete rationale for any opinion given. 

An October 2014 examination was provided that did not adequately address any of the questions posed by the Board, nor did it consider all of the relevant evidence.  The examiner seems to have simply copied and pasted the same rationale for the three different opinion requests.  He offered the exact same two sentence rationale, "Patient reported an 11 year gap between his injury and onset of his ankle pain.  This time gap does not show a causative link between the injury and the new onset of ankle pain," for all three different questions posed by the Board.  Moreover, the examiner failed to adequately address the question whether any right ankle disorder is caused or permanently aggravated by left ankle degenerative joint disease.

The examiner's responses to the Board's questions are inadequate and fail to answer the questions asked.  The examiner also did not address the question of secondary service connection or any specific evidence, as directed by the Board.  This failure of compliance with Board instructions requires remand to ensure compliance by the AOJ.  Stegall, 11Vet. App. at 270 

The Board also requested any outstanding post-service treatment records in its August 2014 remand.  There is evidence in the records of VA treatment since 1993, but the earliest records in the file are from 1996, and there is no indication of satisfactory attempts to retrieve these records.  A letter requesting all records since 1993 from the Phoenix VA is noted, but the response does not address the lack of records between 1993 and 1996. 

On remand, any ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, records of VA treatment from 1993 to 1996 at Phoenix VA Medical Center, or any other VA medical facility which the appellant reports being treated during the term from 1993 to 1996.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, afford the Veteran a new VA examination of the right ankle.  This examination should be conducted by a VA physician who has not previously treated or examined the appellant.  This new examiner must provide an opinion as to the following questions:

a. Is any diagnosed right ankle disability at least as likely as not (a 50 percent or higher degree of probability) due to military service or any incident therein to include the claimed in-service injury?

b. Is any diagnosed right ankle disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability, to include left ankle degenerative joint disease?

c. Is any diagnosed right ankle disability at least as likely as not (a 50 percent or higher degree of probability) permanently aggravated beyond the natural progression of the disease by any service-connected disability, to include left ankle degenerative joint disease?  If so, please identify the permanent and measurable baseline and increase in the severity of the right ankle disability that is attributed to the service-connected disability(ies).

In rendering any opinion, the examiner must consider and address the Veteran's service treatment records and VA treatment records, including all prior VA examination reports as well as the June 2009 note from Dr. G. Herring.  The examiner is advised that the reported time period between injury and a later complaint of pain due to the now service connected left ankle degenerative joint disease is the same as that for the currently nonservice connected right ankle.  The examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Then, readjudicate the claim of entitlement to service connection for a right ankle disability to include as secondary to left ankle degenerative joint disease.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

